SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

160
CA 15-01288
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


JEFF CONIBER, DOING BUSINESS AS JEFF CONIBER
TRUCKING, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

CENTER POINT TRANSFER STATION, INC., MATTHEW W.
LOUGHRY AND KENNETH LOUGHRY, DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


THE WOLFORD LAW FIRM LLP, ROCHESTER (MICHAEL R. WOLFORD OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

PIRRELLO, PERSONTE & FEDER, ROCHESTER (STEVEN E. FEDER OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Wyoming County
(Michael M. Mohun, A.J.), dated March 23, 2015. The order, among
other things, determined that defendants are liable for breach of
contract and ordered that judgment be entered in plaintiff’s favor
against defendants, jointly and severally.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Laborers Intl. Union of N. Am., Local
210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977).




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court